Citation Nr: 0014099	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly pension for a surviving 
spouse by reason of the need for regular aid and attendance 
of another person.

2.  Entitlement to special monthly pension for a surviving 
spouse by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1944.  He died in October 1962.  The appellant is 
his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 1999, the Board 
remanded this case.  It is again before the Board for 
appellate consideration.


REMAND

As the Board indicated in its October 1999 remand, the 
appellant's claims are well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, she has presented claims that 
are plausible.

In October 1999, the Board requested that the appellant be 
accorded a VA examination in order to ascertain whether she 
is in need of aid and attendance or is housebound.  The 
appellant failed to report for the examinations that were 
thereafter scheduled; relevant documents show that the 
appellant's daughter indicated that the appellant "is not 
able to make the appointments."  The appellant's 
representative, in the Written Brief Presentation submitted 
in April 2000, interpreted that statement as indicating that 
the appellant's daughter indicated that the appellant "is not 
capable of making the examinations at that time," and 
requested that the case be remanded again, so that the 
examination could be scheduled for a later date.


The Board agrees with the appellant's representative, and 
believes that every effort should be made to accommodate the 
appellant in according her a VA examination.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should contact the appellant 
and schedule her for a VA housebound/aid 
and attendance examination at her 
convenience.  The RO should also inquire 
as to whether an examination more 
convenient to the appellant's residence, 
either through a local VA outpatient or 
satellite clinic, through the offices of 
state or local authorities, or on a 
contract or fee basis, is more practical, 
and schedule her examination accordingly.

The examiner should be specifically 
requested to ascertain whether the 
appellant is housebound, and/or requires 
the aid and assistance of another person.  
All tests indicated should be conducted 
at this time.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
claims folder and a copy of this remand 
are to be furnished to the examiner, for 
his or her review and referral, prior to 
this examination.

2.  The RO should document all attempts 
to schedule the appellant for this 
examination, and associate all such 
documentation in the claims folder.

3.  Following completion of the above 
actions, the RO should review the 
appellant's claims, and determine 

whether special monthly pension can now 
be granted.  If the decision remains in 
any manner adverse to the appellant, she 
and her representative should be 
furnished with a supplemental statement 
of the case, and be given a reasonable 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inferences as to the ultimate disposition of this case 
should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




